Citation Nr: 0726286	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-03 526	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the currently calculated 
amount of $12,734.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Committee 
on Waivers and Compromises (COWC) of Milwaukee, Wisconsin, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The VA Regional Office (RO) in New Orleans, Louisiana, 
currently has jurisdiction over the veteran's claims folder.

This case was remanded by the Board in June 2006 to comply 
with due process by scheduling the veteran for a Board video 
conference personal hearing.  The Board video conference 
personal hearing was conducted on June 11, 2007 before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that hearing has been made and added to the 
record.  

Review of the evidentiary record indicates that the assessed 
overpayment at issue is being recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
calculated amount of $12,734.

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2006).


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  An overpayment in disability pension benefits in the 
amount of $12,734 was created when the veteran's spouse 
received an inheritance of $60,000 in October 2002.

3.  VA was not at fault in the creation of the debt. 

4.  The veteran was at fault in the creation of the assessed 
overpayment of pension benefits of $12,734 because he failed 
to promptly report his wife's additional inheritance income.

5.  The veteran would suffer undue hardship as a result of 
being required to repay a debt in the amount of $12,734.  

6.  Repayment of the debt in the amount of $12,734 would 
defeat the purpose of the pension benefit.

7.  The veteran would not be unjustly enriched if a waiver of 
the assessed overpayment in the calculated amount of $12,734 
were granted.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, recovery 
of the overpayment of disability pension benefits in the 
calculated amount of $12,734 is against equity and good 
conscience, and, therefore, recovery is waived.  38 U.S.C.A. 
§§ 5302, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 and its implementing regulations do 
not apply in waiver cases because the statutory right to 
request waiver of recovery of indebtedness within Chapter 53 
of Title 38 of the United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002); 
see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2006).  

Waiver of Overpayment

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

In this case, overpayment in disability pension benefits in 
the amount of $12,734 was created when the veteran's spouse 
received earned income of $3,880 for the year 2000, and his 
spouse inheritance income of $60,000 received in October 
2002.  In a Statement in Support of Claim form received in 
July 2003, the veteran reported that his wife's income for 
2000 was $3,880.  The spouse's earned income in 2000 was the 
basis for recalculation of earned income of the spouse for 
the years 2000 to 2003.  The inheritance of $60,000 in 
October 2002 rendered the veteran's income excessive for 
pension purposes for 2002.  This information is derived from 
the veteran, as reported on the Improved Pension Eligibility 
Verification Report dated in August 2003.  

In the May 2004 COWC decision on appeal, the COWC found that 
the indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and the Board agrees.  

Turning to the factors of equity and good conscience, the 
Board finds that VA was not at fault in the creation of the 
debt.  The veteran was at fault in the creation of the 
pension overpayment debt of $12,734 because he failed to 
promptly report his wife's income of $3,880 for the year 
2000, and his wife's inheritance income of $60,000 received 
in October 2002.  In this regard, the Board notes the 
veteran's contention that he was unaware of the requirement 
to report his wife's inheritance because of his limited 
education and advanced age render him unable to understand 
that inheritance constitutes countable income, and thought 
the inheritance only increased his net worth.  The Board 
finds to be plausible the veteran's mitigating explanation 
regarding his misunderstanding as to the need to report his 
spouse's inheritance as income for the year 2002, given the 
veteran's education and advanced age.  While this finding 
does not relieve the veteran from the annual income reporting 
requirements to VA, it does mitigate against the degree of 
fault that should be attributed to the veteran in reporting 
such income for the year 2002. 

The Board finds that the veteran would suffer undue hardship 
as a result of being required to repay a debt in the amount 
of $12,734.  In his notice of disagreement and statements in 
support of claim, and through his representative, the veteran 
contends that his current expenses exceeded his current 
income, that he had significant medical expenses, and he was 
unable to work due to his advanced age.  At the June 2007 
personal video conference hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was 84 
years of age, he thought income referred to money received 
from a job, they used most of the inheritance money to fix 
the house, then the house was destroyed by Hurricane Katrina, 
he was currently in receipt of public assistance that 
included food stamps and FEMA, they bought another house in 
Mississippi with the remaining inheritance money and 
insurance proceeds, and all the veteran's bills were for 
basic necessities.  The veteran's daughter testified that the 
veteran and his spouse were struggling to live on their 
current income, and the veteran had hospital bills he was 
paying, and he had health problems. 

Repayment of the debt in the amount of $12,734 would defeat 
the purpose of the pension benefit.  The veteran is currently 
in receipt of non-service-connected pension benefits based on 
disability and income qualifications.  Any repayment would 
have to come from the veteran's limited resources such as 
pension, Social Security income, or public assistance. 

The veteran would not be unjustly enriched if a waiver of 
assessed indebtedness in the calculated amount of $12,734 
were granted.  The Board also notes the veteran's past and 
current expenditures have been primarily for basic needs that 
include housing and medical expenses. 

For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence warrants a 
waiver of recovery of the overpayment at issue.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

Waiver of recovery of the overpayment of disability pension 
benefits, in the calculated amount of $12,734, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


